Citation Nr: 1027339	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-24 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran's periods of active military service have not been 
verified, although he reportedly served in the Navy from 
September 1980 to October 1985 and had additional service in the 
reserves from January 1 to April 1, 2005, and from January 9 to 
February 6, 2009.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2005 decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In that October 2005 decision, in addition to denying service 
connection for a left knee disorder, the RO also denied the 
Veteran's claims for service connection for residuals of a neck 
injury and hip problem.  He disagreed with the denials of those 
claims.  But in April and June 2009 decisions since issued, 
service connection was granted for cervical spine and right hip 
(right lower extremity) disabilities.  So those claims are no 
longer at issue, unless and until the Veteran separately appeals 
the ratings and/or effective dates that were assigned for those 
disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (indicating that, where an appealed claim for service 
connection is granted during the pendency of the appeal, a second 
notice of disagreement (NOD) thereafter must be timely filed to 
initiate appellate review of the claim concerning "downstream" 
issues such as the compensation level assigned for the disability 
and effective date).  See, too, 38 C.F.R. § 20.200 (2009).

In October 2009, as support for the claim concerning his left 
knee disorder, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge of the Board.  
Following the hearing, the Board held the record open for 30 days 
so the Veteran could obtain and submit supporting medical 
evidence, which he did later in October 2009.  He also waived his 
right to have the RO initially consider this additional evidence.  
38 C.F.R. §§ 20.800, 20.1304.

This left knee disorder claim, however, requires still further 
development.  So the Board is remanding this claim to the RO via 
the Appeals Management Center (AMC).


REMAND

The additional medical evidence submitted following the October 
2009 videoconference hearing consists of a September 2009 report 
from a private physician, L.C.P., M.D., with a diagnostic 
assessment that the Veteran's recurrent left knee pain is due to 
traumatic arthritis, status post meniscus tear with repair times 
two.  This physician also indicated that he had reviewed the 
Veteran's chart, presumably referring to the evidence in his VA 
claims file, in determining that his multiple injuries and 
chronic pain are directly related to his multiple injuries he 
sustained during active duty in training in the military.

Due to the apparent unavailability of some of his military 
records, the Veteran has submitted service treatment records 
(STRs) from his first period of military service.  The RO had 
been unable to obtain these STRs through the National Personnel 
Records Center (NPRC), a military records repository.  
The submitted STRs show that, during a September 1983 medical 
examination, he complained of his left knee hurting (with pain), 
although there was no resultant diagnosis.  Also later, in May 
1985, he received treatment for left knee pain that was diagnosed 
as benign.

Private medical records dated in October 2004 show the Veteran 
had left knee surgery that included a partial meniscectomy.

While as mentioned the exact dates of all of his active military 
service have not been officially verified, private clinical 
records in early 2005 suggest the Veteran had reentered or 
mobilized in the Naval Reserves in early 2005 (apparently in 
January 2005), and that he subsequently reported experiencing 
left knee pain.  In July 2005 private medical records show that 
an arthroscopy for partial medial meniscectomy and chondroplasty 
of the left knee was performed.



In a May 2005 statement, the Veteran asserted that his pre-
existing left knee disorder was aggravated by an injury sustained 
during basic training prior to his deployment to Iraq.  
Notwithstanding the September 2009 private medical opinion 
indicating the Veteran's left knee disorder is related to an 
injury sustained during his military service, there needs to be 
this preliminary consideration of whether the Veteran clearly and 
unmistakably had a pre-existing left knee disorder and, 
if he did, whether this pre-existing left knee disorder clearly 
and unmistakably was not aggravated during or by his active 
military service beyond the condition's natural progression.  
VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Concerning this necessary determination, a pre-existing disorder 
will be considered to have been aggravated by active military 
service when there is an increase in disability during service, 
unless there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

A VA examination and medical opinion are needed to assist in 
making this critical determination.  McClendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Further to this end, the exact dates of the Veteran's active 
military service, whether on active duty (AD), active duty for 
training (ACDUTRA) or inactive duty training (INACDUTRA) need to 
be verified.

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Obtain official verification of the 
Veteran's periods of active military service, 
including both his time in the Navy and Naval 
Reserves, whether on AD, ACDUTRA or 
INACDUTRA.

2.  Schedule the Veteran for a VA orthopedic 
examination to assist in determining the 
current nature, extent, and etiology of his 
claimed left knee disability.  It is 
absolutely imperative that the designated 
examiner review the claims file for the 
pertinent medical and other history, 
including a complete copy of this remand.  
All appropriate diagnostic testing and 
evaluation deemed necessary should be 
performed, and all clinical findings reported 
in detail.

Based on objective clinical evaluation of the 
Veteran's left knee and review of the claims 
file, to specifically include consideration 
of the recently submitted September 2009 
opinion from L.C.P., M.D., and other 
pertinent medical records, the VA examiner 
should indicate:

a) the current diagnosis of the Veteran's 
left knee disability (e.g., chondromalacia, 
arthritis, etc.);

b) whether the Veteran clearly and 
unmistakably had a left knee disorder prior 
to beginning his military service, including 
especially his service in the reserves that 
reportedly began in January 2005?

c) if it is determined he clearly and 
unmistakably had a pre-existing left knee 
disability (dating at least back to the 
relevant complaints of left knee pain he had 
in 1983 and 1985, during a prior period of 
service), whether this 
pre-existing disability clearly and 
unmistakably was not aggravated (i.e., 
permanently exacerbated) during or by his 
subsequent service in the reserves reportedly 
during 2005 and 2009.

d) if, instead, the examiner determines a 
left knee disability did not clearly and 
unmistakably preexist the Veteran's military 
service, is it at least as likely as not 
(i.e., at least a 50 percent probability) 
that his currently diagnosed left knee 
disability is related to an incident during 
his service such as an injury?

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

3.  Then readjudicate the claim in light of 
the additional evidence, including, if 
applicable, considering whether there was 
aggravation during service of a pre-existing 
condition.  If the claim is not granted to 
the Veteran's satisfaction, send him a 
supplemental statement of the case and give 
him an opportunity to respond to it before 
returning the file to the Board for further 
appellate review. 

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


